            Case 2:20-cv-05424-JMY Document 1 Filed 10/30/20 Page 1 of 8




                    IN THE UNITED STATES DISTRICT COURT FOR THE
                         EASTERN DISTRICT OF PENNSYLVANIA

                                                   :
KEVIN NELSON and AURA NELSON,                      :
                                                   :
                       Plaintiffs,                 :
                                                   :
               v.                                  :      CIVIL ACTION NO. _____________
                                                   :
GOBRANDS, INC. (d/b/a “goPuff”) and                :
GB LOGISTICS, LLC,                                 :
                                                   :
                       Defendants.                 :
                                                   :

                                     NOTICE OF REMOVAL

       Defendants GoBrands, Inc. and GB Logistics, LLC (collectively, “Defendants”) hereby

file this Notice of Removal pursuant to 28 U.S.C. §§ 1332(d)(2), 1441(a), 1446, and 1453(b).

Defendants’ grounds for removal of this action are as follows:

                              Factual and Procedural Background

       1.      On or about October 5, 2020, Plaintiffs Kevin Nelson and Aura Nelson

(“Plaintiffs”) commenced this action against Defendants by filing a Class Action Complaint

(“Complaint”) in the Court of Common Pleas for Philadelphia County, Pennsylvania. The

matter is captioned Nelson, et al.. v. GoBrands, Inc., et al., Civil Case No. 201000217. A true

and correct copy of the Complaint is attached hereto as Exhibit A.

       2.      Plaintiffs allege in their Complaint that they work, or have worked, as “Delivery

Drivers” (referred to by Defendants, and herein, as “Driver Partners”) for Defendants in the State

of Illinois, and that they are classified by Defendants as “non-employee independent

contractors.” See Complaint, Ex. A, ¶¶ 12-14.
            Case 2:20-cv-05424-JMY Document 1 Filed 10/30/20 Page 2 of 8




       3.      Plaintiffs, on behalf of themselves and two putative classes consisting of “all

individuals who worked as [Driver Partners] for Defendants” in the State of Illinois during

certain specified time periods, purport to assert statutory claims arising under Illinois law against

Defendants. See Complaint, Ex. A, ¶¶ 23-24.

       4.      Specifically, Plaintiffs purport to assert claims of alleged violations of the Illinois

Wage Payment and Collection Act (“IWPCA”) as to all Driver Partners who worked for

Defendants “at any time between October 5, 2010 and the present in the State of Illinois” (Count

I); and alleged violations of the Illinois Minimum Wage Act (“IMWL”) as to all Driver Partners

who worked for Defendants “at any time between October 5, 2017 and the present in the state of

Illinois” (Count II). See Complaint, Ex. A., ¶¶ 23-24, 32-43.

       5.      The relief sought by Plaintiffs includes class certification; reimbursement for all

work-related expenses; unpaid overtime premium compensation for hours worked over 40 in a

week; any penalties and/or statutory damages available under the IWPCA and IMWL;

prejudgment interest; and litigation costs, expenses, and attorneys’ fees. See Complaint, Ex. A.,

Prayer for Relief.

       6.      According to the Affidavits of Service filed by Plaintiffs, the Complaint in this

action was served on October 14, 2020.

       7.      Defendants have not yet filed any responsive pleading to the Complaint.

                                      Grounds for Removal

       8.      As detailed below, this Court has original diversity jurisdiction over this action

pursuant to the Class Action Fairness Act (“CAFA”), 28 U.S.C. § 1332(d)(2), in that:

               a.      the putative class consists of at least 100 members;
             Case 2:20-cv-05424-JMY Document 1 Filed 10/30/20 Page 3 of 8




                b.      the citizenship of Defendants is different from the named Plaintiffs and the

proposed class members; and

                c.      the aggregate amount in controversy exceeds five million dollars

($5,000,000), exclusive of interest and costs.

        9.      As to the number of putative class members, Plaintiffs allege in their Complaint

that “[m]ore than 40 individuals have worked as [Driver Partners] in the State of Illinois during

the relevant statutory period.” See Complaint, Ex. A, ¶ 10.

        10.     Between May 29, 2016 (the date on which Defendants began operating in the

State of Illinois) and the present, at least 250 Delivery Drivers have worked and/or currently

work as Driver Partners for Defendants in the State of Illinois.

        11.     As to diversity of citizenship of the parties, Plaintiffs allege in their Complaint

that they reside at 6151 North Winthrop Avenue, Chicago, Illinois. See Complaint, Ex. A, ¶¶ 1-

2. Thus, Plaintiffs are both citizens of Illinois.

        12.     Upon information and belief, and based on the allegations of Plaintiffs’

Complaint, all members of the putative classes alleged therein are citizens of Illinois. See id. ¶¶

10, 23-24.

        13.     Defendant GoBrands, Inc. (d/b/a goPuff) is a corporation organized and existing

under the laws of the State of Delaware. See “Entity Details” from Delaware Department of

State, Division of Corporations, a true and correct copy of which is attached hereto as Exhibit B.

The corporate headquarters and “nerve center” of Defendant GoBrands, Inc. is located at 537

North 3rd Street, Philadelphia, Pennsylvania 19123. Thus, Defendant GoBrands, Inc. is a citizen

of Delaware and Pennsylvania pursuant to 28 U.S.C. § 1332(c).
          Case 2:20-cv-05424-JMY Document 1 Filed 10/30/20 Page 4 of 8




       14.     Defendant GB Logistics, LLC is a limited liability company organized and

existing under the laws of the State of Delaware.           See “Entity Details” from Delaware

Department of State, Division of Corporations, a true and correct copy of which is attached

hereto as Exhibit C. The sole member of Defendant GB Logistics, LLC is Defendant GoBrands,

Inc. The corporate headquarters and “nerve center” of Defendant GB Logistics, LLC is located

at 537 North 3rd Street, Philadelphia, Pennsylvania 19123. Thus, Defendant GB Logistics, LLC

is also a citizen of Delaware and Pennsylvania. See Zambelli Fireworks Mfg. Co., Inc. v. Wood,

592 F.3d 412, 418 (3d Cir. 2010) (observing that the citizenship of a limited liability company is

determined by the citizenship of its members).

       15.     Pursuant to 28 U.S.C. § 1332(d)(2)(A), a putative class action is subject to

removal where “any member of a class of plaintiffs is a citizen of a State different from any

defendant.” Here, there is the requisite minimal (and, indeed, complete) diversity of citizenship

among the parties pursuant to 28 U.S.C. § 1332.

       16.     Such minimal and complete diversity existed as of the date of the filing of the

Complaint and as of the date of the filing of this Notice of Removal.

       17.     Pursuant to 28 U.S.C. § 1332(d)(2), an action is removable under CAFA only

where “the matter in controversy exceeds the sum or value of $5,000,000.” This amount in

controversy for a putative class action being removed under CAFA is based on the aggregated

claims of the entire class or classes, exclusive of interest and costs. 28 U.S.C. § 1332(d)(6).

       18.     Where no specific amount of damages are alleged by Plaintiffs in a complaint

filed in state court, the Court should undertake “a reasonable reading of the value of the rights

being litigated” and not focus on “the low end of an open-ended claim.” Angus v. Shiley Inc.,

989 F.2d 142, 146 (3d Cir. 1993).
          Case 2:20-cv-05424-JMY Document 1 Filed 10/30/20 Page 5 of 8




       19.     Further, when the amount in controversy is unclear from the face of a state court

complaint, removing defendants need only make a “plausible allegation” that the amount in

controversy exceeds $5,000,000. See Dart Cherokee Operating Basin Co., LLC v. Owens, 135

S.Ct. 547, 554 (2014). Removing defendants need not submit any evidence with their notice of

removal in support of those allegations. Id.

       20.     While Defendants do not admit, concede or accept the truth of the allegations of

Plaintiffs’ Complaint, and specifically deny that Plaintiffs -- or any putative class members -- are

entitled to any monetary or other relief, the amount in controversy here meets the jurisdictional

threshold under 28 U.S.C. § 1332(d)(2).

       21.     Specifically, while the Complaint does not specify any total amount in

controversy, in Count I of the Complaint, Plaintiffs and the proposed IWPCA class “seek

reimbursement for all expenses they were required to incur in the course of their work for

Defendants during the relevant statutory period.” See Complaint, Ex. A, ¶ 37.

       22.     In Count II of the Complaint, Plaintiffs and the proposed IMWL class seek

“unpaid overtime compensation, attorneys’ fees, costs, and damages of 2% of the amount of any

such underpayments for each month following the date of payment during which the unpaid

overtime wages remain unpaid.” See Complaint, Ex. A, ¶ 43.

       23.     Per the Civil Cover Sheet completed by Plaintiffs in connection with the filing of

their Complaint, Plaintiffs expressly represented that the amount claimed by Plaintiffs is “more

than $50,000.” See Civil Cover Sheet, Ex. A. Thus, if each individual Plaintiff claims to have

sustained at least $25,000 in damages, the claims asserted by a putative class consisting of at

least 200 Driver Partners will total, in the aggregate, over $5,000,000 in alleged damages.
             Case 2:20-cv-05424-JMY Document 1 Filed 10/30/20 Page 6 of 8




       24.      For each of these reasons, this Court possesses original jurisdiction over this

action pursuant to this Court’s diversity jurisdiction under CAFA. See generally 28 U.S.C. §

1332(d). Accordingly, this action is properly removed to this Court pursuant to the provisions of

28 U.S.C. §§ 1441(a), 1446, and 1453(b).

                        Defendants’ Compliance with Removal Statutes

       25.      Defendants’ Notice of Removal is timely under 28 U.S.C. § 1446(b) because it

has been filed within thirty (30) days of the date of service of Plaintiffs’ Complaint set forth in

Plaintiffs’ Affidavits of Service, and both Defendants consent to removal.

       26.      Pursuant to 28 U.S.C. § 1446(a), true and correct copies of all process, pleadings,

and orders served on Defendants to date are attached hereto as Exhibit A.

       27.      Pursuant to 28 U.S.C. § 1446(d), written notice of the filing of this Notice of

Removal, together with a true and correct copy of the Notice of Removal, will promptly be filed

with the Prothonotary of the Court of Common Pleas of Philadelphia County, Pennsylvania.

       28.      Written notice of the filing of this Notice of Removal is being served by Federal

Express on counsel for Plaintiffs pursuant to 28 U.S.C. § 1446(d).

                          Non-Waiver of Defenses and Counterclaims

       29.      By removing this action to this Court, Defendants do not waive any available

defenses or counterclaims, nor do Defendants make any admissions or concessions concerning

the allegations of Plaintiffs’ Complaint, whether relating to the amount in controversy or

otherwise.
          Case 2:20-cv-05424-JMY Document 1 Filed 10/30/20 Page 7 of 8




       WHEREFORE, pursuant to 28 U.S.C. §§ 1332(d)(2), 1441(a), 1446, and 1453(b),

Defendants respectfully request that Plaintiffs’ putative class action be removed from the Court

of Common Pleas for Philadelphia County, Pennsylvania to the United States District Court for

the Eastern District of Pennsylvania.



Dated: October 30, 2020                            Respectfully submitted,

                                                   s/ Cathleen M. Devlin
                                                   Cathleen M. Devlin, Esquire
                                                   Albert F. Moran, Esquire
                                                   PA Attorney ID Nos. 73680 & 318683
                                                   Saul Ewing Arnstein & Lehr LLP
                                                   Centre Square West
                                                   1500 Market Street, 38th Floor
                                                   Philadelphia, PA 19102
                                                   (215) 972-8562
                                                   cathleen.devlin@saul.com
                                                   albert.moran@saul.com

                                                   Attorneys for Defendants GoBrands, Inc.
                                                   (d/b/a goPuff) and GB Logistics, LLC
          Case 2:20-cv-05424-JMY Document 1 Filed 10/30/20 Page 8 of 8




                                CERTIFICATE OF SERVICE

       I hereby certify that true and correct copies of the foregoing Notice of Removal and

accompanying Exhibits A through C were served today upon the following counsel of record for

Plaintiffs via Federal Express, addressed as follows:

                                    Peter Winebrake, Esq.
                                   R. Andrew Santillo, Esq.
                                   Mark J. Gottesfeld, Esq.
                               WINEBRAKE & SANTILLO, LLC
                                 715 Twining Road, Suite 211
                                      Dresher, PA 19025

                                 Shannon Liss-Riordan, Esq.
                                    Olena Savytska, Esq.
                              LICHTEN & LISS-RIORDAN, P.C.
                                729 Boylston Street, Ste. 2000
                                     Boston, MA 02116

                                     Attorneys for Plaintiffs


                                                            s/ Cathleen M. Devlin
                                                            Cathleen M. Devlin

Dated: October 30, 2020
